DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on November 12, 2021
Claims 1-20 are under examination.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Montemurro (USP: 2013/0331141), in view of Ahmadvand et al. (USP: 11,006,276). 

As per Claim 1 Montemurro teaches a method, performed by an electronic device, for connecting to an
external access point (AP), the method comprising: 
setting a networking mode of the electronic device to an AP mode, wherein, in the AP mode, the electronic device operates as an AP (Paragraph 0027 one of the communicate devices may be configured to enter into an AP mode of operation); 
while the electronic device is in the AP mode (Paragraph 0027, 0047, 0090 the examples,  establish and maintain communication with wireless network 104. Wi-Fi P2P wireless network connection associated with this profile may be maintained. Wireless device 201 may operate such that, when in the AP mode of operation with other communication devices 195 and 197, it also operates as a client with another AP):  
broadcasting device information related to the electronic device (Paragraph 0120 a wireless access point (AP), broadcasting beacon frames ), the device information comprising a first password for connecting to the electronic
device (Paragraph 0083, 0101, The WLAN information may also include authentication and/or security information for obtaining access to the WLAN (e.g. a network key, passkey, security key, etc.).The Connection Information parameters are a group of parameters which provide connection information for a persistent Wi-Fi direct network.); 
receiving, from an external device, a first access request comprising a
second password (Paragraph );
 based on the second password corresponding to the first password,
establishing a first communication interface with the external device (Paragraph 0022 , 0027 For example, to establish Wi-Fi P2P wireless network connections with each other in a Wi-Fi P2P wireless network. The information may solicit a user registration or login with user fields for entering a user name and/or password information. Gateway 110 identifies whether the received user response is sufficient (e.g. whether the user name and password match prestored user name and password information, whether the user payment is accepted, whether the user acceptance is confirmed, etc. ); and 
receiving, from the external device via the established first communication interface (Paragraph 0031 wireless device may include a touchscreen display which acts as both an input interface  (i.e., touch-sensitive overlay) and an output interface 205 (i.e., display)), connection information related to the external AP (Paragraph 0020 The wireless network identifier may be, for example, a Set Service Identifier ( SSID) or Extended SSID (ESSID).);
 based on the connection information related to the external AP, changing the networking mode of the electronic device to a client mode (Paragraph 0029, 0088 devices for the Wi-Fi P2P wireless network connection. The discovery mode property may be set to one of the following: a triggered mode of discovery, or a periodic mode of discovery. Alternatively, the discovery mode may be set to one of the following: a triggered mode of discovery, a periodic mode of discovery, or a Group Owner (GO) mode of discovery. ); and 
while the electronic device is in the client mode, transmitting, to the external AP, a second access request to establish a second communication interface with the external AP (Paragraph 0023, 0029 Depending on the functionality provided by wireless device, in various examples, wireless device  may be a multiple-mode communication device configured for both data and voice communication, a mobile telephone, such as a smartphone, a wearable computers such as a watch, a tablet computer such as a slate computer, a personal digital assistant (PDA), or a computer system.).
Montemurro does not disclose receiving, from an external device, a first access request comprising a second password based on the second password corresponding to the first password.
Ahmadvand discloses receiving, from an external device, a first access request comprising a second password based on the second password corresponding to the first password (Col. 7 line 45-67; Col. 8 line29-40; Col. 14 line 43-61.. The controller 605 sends (1335) a password to the cellular network 602. Then the cellular network 602 forwards (1340) the password to the mobile terminal 601. The mobile terminal 601 uses (1345) the password to access the WLAN. Alternatively, the controller 605 directly allows (1350) the mobile terminal 601 to access the WLAN using the Media Access Control (MAC) address of the mobile terminal 601 as a key. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Montemurro to include a second password as taught by Ahmadvand for reliability, to ensure that the cellular network forwards the password to the mobile terminal via the cellular network. The mobile terminal  uses the password to access the WLAN.. (See  Ahmadvand Col. 14 line 43-61).


As per Claim 2 Montemurro – Ahmadvand  teaches the method of claim 1, wherein the device information further comprises device identification information related to the electronic device (Paragraph 0036, 0047, 0083, 0085. The device type may be or include category identification (ID) and/or subcategory identification (ID).).

As per Claim 3 Montemurro – Ahmadvand  teaches the method of claim 1, wherein the external device previously connected to the external AP before transmitting, to the electronic device, the connection information related to the external AP, and wherein the connection information related to the external AP is based on the external device having previously connected to the external AP (Paragraph 0083, 0085, 0118 The WLAN information may include an identification which identifies the WLAN to access (e.g. a SSID or ESSID). The WLAN information may also include authentication and/or security information for obtaining access to the WLAN (e.g. a network key, passkey, security key, etc.)).

As per Claim 4 Montemurro – Ahmadvand teaches the method of claim 3, wherein the external AP is a predetermined AP to be accessed by the electronic device (Paragraph 0019-0022 For devices connected in wireless network via one of wireless APs 112, 114, and 116, gateway 110 is configured to permit or deny access to the data, applications, and/or functionality, as well as to permit or deny external access outside of wireless network 104 to Internet 120. ).

As per Claim 5 Montemurro – Ahmadvand teaches the method of claim 1, wherein the receiving of the connection information comprises receiving information which is stored in the external device (Paragraph 0020-0024 wireless network 104 includes one or more servers. Server  may provide data, applications, and/or functionality for communication services for wireless device 201. Wireless device 201 may be -enabled to maintain data synchronization with a server (e.g. server 106) for user data of an application associated with a user account. The application of wireless device 201 and the server may be or include, for example, an electronic mail (e-mail) application program for the communication of e-mail messages ).

As per Claim 6 Montemurro – Ahmadvand teaches the method of claim 1, further comprising: receiving, from the external device via the external AP, a command associated with a function of the electronic device; and
executing the received command (Paragraph 0004, 0021, 0025,  For example, such a device may communicate via access points (APs) of wireless local area networks (WLANs) in accordance with IEEE 802.11 standards or the like ).

As per Claim 7 Montemurro – Ahmadvand teaches the method of claim 1, wherein the setting of the networking mode of the electronic device to the AP mode comprises: receiving an input for setting the networking mode of the electronic device to the AP mode; and indicating, via a user interface of the electronic device, that the electronic device is set to the AP mode (Paragraph 0027 one of the communicate devices may be configured to enter into an AP mode of operation, so that other communication devices may associate with them for direct RF communications there between. An AP mode of operation, which may be referred to as a "wireless AP mode" or the like, provides a benefit due to the high data rates available over WLAN links. ).

As per Claim 8 Montemurro – Ahmadvand teaches the method of claim 1, wherein the device information related to the electronic device further comprises a Service Set Identifier (SSID) (Paragraph 0083 The WLAN information may include an identification which identifies the WLAN to access (e.g. a SSID or ESSID)).

As per Claim 9 Montemurro – Ahmadvand teaches the method of claim 1, wherein the first password for connecting to the electronic device comprises model number information of the electronic device (Paragraph 0083 0118 The list 804 of identifiers may include one or more set service identifiers ( SSIDs), one or more extended SSIDs (ESSIDs), or both. In this example, the list 804 of identifiers of wireless networks includes an identifier 810 ("JJOWifi"), an identifier 812 ("ATT272"), an identifier 814 ("mrltd"), an identifier 816 ("DMC"), an identifier 818 ("mediajunkie"), an others. ).

As per Claim 10 Montemurro – Ahmadvand teaches the method of claim 1, wherein the device information related to the electronic device further comprises a Service Set Identifier (SSID), and wherein the first password for connecting to the electronic device comprises model number information of the electronic device (Paragraph 0083, 0118 The WLAN information may include an identification which identifies the WLAN to access (e.g. a SSID or ESSID). The WLAN information may also include authentication and/or security information for obtaining access to the WLAN (e.g. a network key, passkey, security key, etc.). 

As per Claim 11 Montemurro teaches an electronic device comprising:
 a transceiver (Paragraph 0075 which includes a wireless transceiver);
 a memory (Paragraph 0030 memory (such as flash memory 244, random access memory (RAM) ); and
 at least one processor electrically connected to the transceiver and the memory, wherein the memory stores one or more computer programs including instructions which, when executed by the at least one processor, cause the electronic device to (Paragraph 0113 having computer instructions stored therein which are executable by the one or more processors of the wireless device for performing the technique): set a networking mode of the electronic device to an (AP) mode, wherein, in the AP mode, the electronic device operates as an AP(Paragraph 0027 one of the communicate devices may be configured to enter into an AP mode of operation), while the electronic device is in the AP mode(Paragraph 0027, 0047, 0090 the examples,  establish and maintain communication with wireless network 104. Wi-Fi P2P wireless network connection associated with this profile may be maintained. Wireless device 201 may operate such that, when in the AP mode of operation with other communication devices 195 and 197, it also operates as a client with another AP):  broadcast, via the transceiver, device information related to the electronic device (Paragraph 0120 a wireless access point (AP), broadcasting beacon frames ), the device information comprising a first password for connecting to the electronic device(Paragraph 0083, 0101, The WLAN information may also include authentication and/or security information for obtaining access to the WLAN (e.g. a network key, passkey, security key, etc.).The Connection Information parameters are a group of parameters which provide connection information for a persistent Wi-Fi direct network.),
receive, via the transceiver from an external device, a first access request comprising a second password, based on the second password corresponding to the first password, establish a first communication interface with the external device (Paragraph 0022 , 0027 For example, to establish Wi-Fi P2P wireless network connections with each other in a Wi-Fi P2P wireless network. The information may solicit a user registration or login with user fields for entering a user name and/or password information. Gateway 110 identifies whether the received user response is sufficient (e.g. whether the user name and password match prestored user name and password information, whether the user payment is accepted, whether the user acceptance is confirmed, etc. ), and receive, from the external device via the established first communication interface (Paragraph 0031 wireless device may include a touchscreen display which acts as both an input interface  (i.e., touch-sensitive overlay) and an output interface 205 (i.e., display)), connection information related to an external AP (Paragraph 0020 The wireless network identifier may be, for example, a Set Service Identifier ( SSID) or Extended SSID (ESSID).), based on the connection information related to the external AP, change the networking mode of the electronic device to a client mode (Paragraph 0029, 0088 devices for the Wi-Fi P2P wireless network connection. The discovery mode property may be set to one of the following: a triggered mode of discovery, or a periodic mode of discovery. Alternatively, the discovery mode may be set to one of the following: a triggered mode of discovery, a periodic mode of discovery, or a Group Owner (GO) mode of discovery. ), and while the electronic device is in the client mode, transmit, via the transceiver to the external AP, a second access request to establish a second communication interface with the external AP (Paragraph 0023, 0029 Depending on the functionality provided by wireless device, in various examples, wireless device  may be a multiple-mode communication device configured for both data and voice communication, a mobile telephone, such as a smartphone, a wearable computers such as a watch, a tablet computer such as a slate computer, a personal digital assistant (PDA), or a computer system.). 
Montemurro do not disclose receiving, from an external device, a first access request comprising a second password based on the second password corresponding to the first password.
Ahmadvand discloses receiving, from an external device, a first access request comprising a second password based on the second password corresponding to the first password (Col. 7 line 45-67; Col. 8 line29-40; Col. 14 line 43-61.. The controller 605 sends (1335) a password to the cellular network 602. Then the cellular network 602 forwards (1340) the password to the mobile terminal 601. The mobile terminal 601 uses (1345) the password to access the WLAN. Alternatively, the controller 605 directly allows (1350) the mobile terminal 601 to access the WLAN using the Media Access Control (MAC) address of the mobile terminal 601 as a key. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Montemurro to include a second password as taught by Ahmadvand for reliability, to ensure that the cellular network forwards the password to the mobile terminal via the cellular network. The mobile terminal  uses the password to access the WLAN.. (See  Ahmadvand Col. 14 line 43-61).


As per Claim 12 Montemurro – Ahmadvand teaches the electronic device of claim 11, wherein the device information further comprises device identification information related to the electronic device(Paragraph 0036, 0047, 0083, 0085. The device type may be or include category identification (ID) and/or subcategory identification (ID).).

As per Claim 13 Montemurro – Ahmadvand teaches the electronic device of claim 11, wherein the external device previously connected to the external AP before transmitting, to the electronic device, the connection information related to the external AP, and wherein the connection information related to the external AP is based on the external device having previously connected to the external AP (Paragraph 0083, 0085, 0118 The WLAN information may include an identification which identifies the WLAN to access (e.g. a SSID or ESSID). The WLAN information may also include authentication and/or security information for obtaining access to the WLAN (e.g. a network key, passkey, security key, etc.)). 

As per Claim 14 Montemurro – Ahmadvand teaches the electronic device of claim 13, wherein the external AP is a predetermined AP to be accessed by the electronic device (Paragraph 0019-0022 For devices connected in wireless network via one of wireless APs 112, 114, and 116, gateway 110 is configured to permit or deny access to the data, applications, and/or functionality, as well as to permit or deny external access outside of wireless network 104 to Internet 120. ).

As per Claim 15 Montemurro – Ahmadvand teaches the electronic device of claim 11, wherein the connection information related to the external AP is stored in the external device (Paragraph 0020-0024 wireless network 104 includes one or more servers. Server  may provide data, applications, and/or functionality for communication services for wireless device 201. Wireless device 201 may be -enabled to maintain data synchronization with a server (e.g. server 106) for user data of an application associated with a user account. The application of wireless device 201 and the server may be or include, for example, an electronic mail (e-mail) application program for the communication of e-mail messages ).

As per Claim 16 Montemurro – Ahmadvand teaches the electronic device of claim 11, wherein the one or more computer programs further include instructions which, when executed by the at least one processor, cause the electronic device to: receive, from the external device via the external AP, a command associated with a function of the electronic device; and execute the received command (Paragraph 0004, 0021, 0025,  For example, such a device may communicate via access points (APs) of wireless local area networks (WLANs) in accordance with IEEE 802.11 standards or the like ).

As per Claim 17 Montemurro – Ahmadvand teaches the electronic device of claim 11, further comprising: a user interface, wherein, to set the networking mode of the electronic device to the AP mode, the one or more computer programs further include instructions which, when executed by the at least one processor, cause the electronic device to: receive an input for setting the networking mode of the electronic device to the AP mode, and indicate, via the user interface of the electronic device, that the electronic device is set to the AP mode (Paragraph 0027 one of the communicate devices may be configured to enter into an AP mode of operation, so that other communication devices may associate with them for direct RF communications there between. An AP mode of operation, which may be referred to as a "wireless AP mode" or the like, provides a benefit due to the high data rates available over WLAN links. ). 

As per Claim 18 Montemurro – Ahmadvand teaches the electronic device of claim 11, wherein the device information related to the electronic device further comprises a Service Set Identifier (SSID) (Paragraph 0083 The WLAN information may include an identification which identifies the WLAN to access (e.g. a SSID or ESSID)). 

As per Claim 19 Montemurro – Ahmadvand teaches the electronic device of claim 18, wherein the first password for connecting to the electronic device comprises model number information of the electronic device (Paragraph 0083 0118 The list 804 of identifiers may include one or more set service identifiers ( SSIDs), one or more extended SSIDs (ESSIDs), or both. In this example, the list 804 of identifiers of wireless networks includes an identifier 810 ("JJOWifi"), an identifier 812 ("ATT272"), an identifier 814 ("mrltd"), an identifier 816 ("DMC"), an identifier 818 ("mediajunkie"), an others. ).

As per Claim 20 Montemurro  teaches a non-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor of an electronic device, cause the at least one processor to control for:
 setting a networking mode of the electronic device to an AP mode, wherein, in the AP mode, the electronic device operates as an AP (Paragraph 0027 one of the communicate devices may be configured to enter into an AP mode of operation);
 while the electronic device is in the AP mode (Paragraph 0027, 0047, 0090 the examples,  establish and maintain communication with wireless network 104. Wi-Fi P2P wireless network connection associated with this profile may be maintained. Wireless device 201 may operate such that, when in the AP mode of operation with other communication devices 195 and 197, it also operates as a client with another AP):  
broadcasting device information related to the electronic device (Paragraph 0120 a wireless access point (AP), broadcasting beacon frames ), the device information comprising a first password for connecting to the electronic device(Paragraph 0083, 0101, The WLAN information may also include authentication and/or security information for obtaining access to the WLAN (e.g. a network key, passkey, security key, etc.).The Connection Information parameters are a group of parameters which provide connection information for a persistent Wi-Fi direct network.); 
receiving, from an external device, a first access request comprising a second password; in case that the second password corresponds to the first password, establishing a first communication interface with the external device (Paragraph 0022 , 0027 For example, to establish Wi-Fi P2P wireless network connections with each other in a Wi-Fi P2P wireless network. The information may solicit a user registration or login with user fields for entering a user name and/or password information. Gateway 110 identifies whether the received user response is sufficient (e.g. whether the user name and password match prestored user name and password information, whether the user payment is accepted, whether the user acceptance is confirmed, etc. ); and 
receiving, from the external device via the established first communication interface(Paragraph 0031 wireless device may include a touchscreen display which acts as both an input interface  (i.e., touch-sensitive overlay) and an output interface 205 (i.e., display)), connection information related to an external AP; based on the connection information related to the external AP(Paragraph 0020 The wireless network identifier may be, for example, a Set Service Identifier ( SSID) or Extended SSID (ESSID).), changing the networking mode of the electronic device to a client mode(Paragraph 0029, 0088 devices for the Wi-Fi P2P wireless network connection. The discovery mode property may be set to one of the following: a triggered mode of discovery, or a periodic mode of discovery. Alternatively, the discovery mode may be set to one of the following: a triggered mode of discovery, a periodic mode of discovery, or a Group Owner (GO) mode of discovery. ); and
 while the electronic device is 1n the client mode, transmitting, to the external AP, a second access request to establish a second communication interface with the external AP (Paragraph 0023, 0029 Depending on the functionality provided by wireless device, in various examples, wireless device  may be a multiple-mode communication device configured for both data and voice communication, a mobile telephone, such as a smartphone, a wearable computers such as a watch, a tablet computer such as a slate computer, a personal digital assistant (PDA), or a computer system.).
Montemurro do not disclose receiving, from an external device, a first access request comprising a second password based on the second password corresponding to the first password.
Ahmadvand discloses receiving, from an external device, a first access request comprising a second password based on the second password corresponding to the first password (Col. 7 line 45-67; Col. 8 line29-40; Col. 14 line 43-61.. The controller 605 sends (1335) a password to the cellular network 602. Then the cellular network 602 forwards (1340) the password to the mobile terminal 601. The mobile terminal 601 uses (1345) the password to access the WLAN. Alternatively, the controller 605 directly allows (1350) the mobile terminal 601 to access the WLAN using the Media Access Control (MAC) address of the mobile terminal 601 as a key. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Montemurro to include a second password as taught by Ahmadvand for reliability, to ensure that the cellular network forwards the password to the mobile terminal via the cellular network. The mobile terminal  uses the password to access the WLAN.. (See  Ahmadvand Col. 14 line 43-61).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468